DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  It seems as though the word “the” is needed between “which” and “sliding” on Line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 2 recites the limitation "the curved tower aperture member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the upper plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the vertical edges".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the horizontal edges".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the neighboring gasket".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the other shield".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the closing movement".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the opening movement".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent # KR 20140025721 [hereinafter “Hyundai”].
Regarding claim 1, Hyundai teaches in Figures 1a-4, a tower (TW) of a wind turbine (Abstract), having a hollow inner space [tower hall (Abstract)] and a door (10) (Page 2) for opening and closing an aperture (TW) into the inner space, wherein the door (10) is a sliding door (Abstract), which is slidingly arranged at a tower aperture member (TH) attached to the tower, and which sliding door (10) is at least partially sealed by a seal (211) [buffer member (Page 3)] to the tower aperture member (TH) at least when the door (10) is in the closed position.
Regarding claim 2, Hyundai teaches in Figure 4, the tower has a curved outer surface, and that the sliding door (10) is a curved sliding door arranged at the curved tower aperture member.
Regarding claim 4, Hyundai teaches in Figure 3, the sliding door (10) is guided at its upper and its lower end at respective upper (101) and lower (250) guide arranged at the tower aperture member.
Regarding claim 5, Hyundai teaches in Figure 3, the sliding door (10) is guided by rollers (230) on a guide rail (101) arranged at the upper plate and by one or more guide elements (250) engaging a guide bar (253) arranged at the lower plate.
Regarding claim 14, Hyundai teaches in Figure 4, a limit stop (300) is arranged at the tower aperture member, which stops the opening movement of the sliding door (10).
Regarding claim 15, Hyundai teaches a wind turbine [offshore wind power generator (Abstract)] comprising the tower of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent # KR 20140025721 in view of US Patent Application Publication # 2021/0404246 to Lee.
Regarding claim 3, Hyundai teaches a tower with a tower aperture member but does not teach it is a rectangular frame having two side plates, and upper plate and a lower plate. However, Lee teaches in Figure 1, a rectangular frame (10) [window and door assembly (Paragraph 0056)] having two side plates, an upper plate and a lower plate delimiting an aperture (21), whereby a sliding door (30) is slidingly arranged at the upper and lower plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tower aperture member at the tower aperture in order to create a member to house the necessary guides and door to be installed into the tower such as when one installs a sliding door or window into a home it comes as a complete assembled unit called a casing.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent # KR 20140025721 in view of US Patent Application Publication # 2002/0017060 to Kern.
Regarding claim 6, Hyundai teaches a tower with guide elements but does not teach the guide elements are hooks engaging a groove in a guide bar. However, Kern teaches in Figure 11, a hook (30) engaging a groove in a guide bar (38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hook and a guide bar with a groove for the lower guide of Hyundai because it would provide a seal (Paragraph 0009) that the supporting roller of Hyundai would not.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent # KR 20140025721 in view of US Patent # 8,887,444 to Kalempa.
Regarding claim 7, Hyundai teaches a tower with upper and lower guides but does not teach they are shielded. However, Kalempa teaches in Figures 3B and 3C, upper [top edge gasket (Column 3, Line 55]) and lower (22) [bottom edge gasket (Column 3, Lines 55-56)] shields shielding upper and lower guides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a shield over the guides in order to seal the guides to make the sliding door weatherproof.
Regarding claim 8, Hyundai in view of Kalempa teach a tower. Furthermore, Kalempa teaches in Figure 3B, an upper shield of the shield is a shielding plate [top edge gasket (Column 3, Line 55]) arranged at an aperture member, which extends over an upper end of a door (10) at least when the sliding door (10) is in the closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an upper shield over the upper end of the door in order to seal the door to make the sliding door weatherproof.
Regarding claim 9, Hyundai in view of Kalempa teach a tower. Furthermore, Kalempa teaches in Figure 3C, a lower shield (22) [bottom edge gasket (Column 3, Lines 55-56)] of the shield is provided by a lower end portion of a door (10), which extends over a lower guide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a lower shield over the lower end of the door and its lower guide in order to seal the door to make the sliding door weatherproof.
Regarding claims 10 and 11, Hyundai teaches a tower with a single seal and does not teach another seal in the form of longitudinal gaskets. However, Kalempa teaches in Figure 6, another seal (18) in the form of a longitudinal gasket (Column 3, Line 55) which seals a vertical edge of the sliding door (10) when the door is in the closed position and Figure 3C shows another seal (22) in the form of a longitudinal gasket [bottom edge gasket (Column 3, Lines 55-56)] which seals a horizontal edge of the sliding door (10) when the door is in the closed position, wherein Figure 6 shows the gasket (18) is fixed to the sliding door (10) and moves with it. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have another seal in the form of longitudinal gaskets which seal vertical and horizontal edges of the door in order to seal the door to make the sliding door weatherproof.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent # KR 20140025721 in view of US Patent Application Publication # 2020/0165862 to Cohen.
Regarding claims 12 and 13, Hyundai teaches in Figure 4, a shield (300) provided by a limit stop [stopper (Page 3)] arranged at the tower aperture member, which stops the closing movement of the sliding door (10) and which extends over the gasket when the door is in the closed position. Hyundai does not teach the seal is shielded by a shield. However, Cohen teaches in Figure 7, a seal (196, Fig 13A) [interlock bumper (Paragraph 0048)] that is shielded by a shield (192) [interlock engagement lip (Paragraph 0043)] when the sliding door (146) is in the closed position, wherein the shield (192) is provided by an edge of the sliding door (146), which edge is bent thereby extending over the gasket (196). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shield the seal in order to block impingement of wind and rain upon the seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635